DETAILED ACTION
       Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 7/9/2020 has been considered by the Examiner and made of record in the application file.
			   Preliminary Amendment
The present Office Action is based upon the original patent application filed on 7/9/2020 as modified by the preliminary amendments filed on 7/9/2020 and on 4/21/2021.  Claims 11-15 are now pending in the present application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations of claims 11, 12, 14, and 15 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder of “a transmitting section”, “a receiving section”, “a control section”, “a first transmitting section”, “a first receiving section”, “a first control section”, “a second transmitting section”, “a second receiving section”, and “a second control section” coupled with functional language: “that transmits”, “that receives”, “that controls …”, respectively.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11, 12, 14, and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.   	
Regarding claims 11, 12, 14, and 15, a review of the specification shows that 

control section”.  On page 29, [0138], lines 7-10 of the specification of the present application, the transmitting section and the receiving section for a base station are described as “The transmitting/receiving section 103 can be constituted by transmitters/receivers, transmitting/receiving circuits or transmitting/receiving apparatus”.  On page 31, [0147] of the specification of the present application, the control section for a base station is described as “The control section (scheduler) 301 controls the whole of the radio base station 10. The control section 301 can be constituted by a controller, a control circuit or control apparatus”.  On page 35, [0163], lines 6-10 of the specification of the present application, the transmitting section and the receiving section for a terminal are described as “The transmitting/receiving section 203 can be constituted by transmitters/receiver, transmitting/receiving circuit or transmitting/receiving apparatus”.  On page 37, [0172] of the specification of the present application, the control section for a terminal is described as “The control section 401 controls the whole of the user terminal 20. The control section 401 can be constituted by a controller, a control circuit or control apparatus”.  Therefore, the description in the specification does adequately specify which component(s) is/are performing the claimed functions in claims 11, 12, 14, and 15. 
	If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (US PGPub 2019/0053293 A1) in view of Remaining Issues for Beam Failure Recovery Procedure (3GPP TSG RAN WG1 Meeting 91, hereinafter denoted as RIFBFRP).

 	Regarding claim 11, Akoum teaches a terminal comprising: a transmitting section ([0056], lines 1-2, wherein the communication component 402 is herein mapped as the transmitting section) that transmits a beam failure recovery request (“beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative UE transmits uplink signaling to indicate the beam failure as well as the alternative beams”, [0066]) via a physical random access channel (PRACH) (“The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, (particular the RACH procedure in some implementations”, [0068]); a receiving section (“communication component 402”, [0068]) that receives a response signal to the beam failure recovery request (“the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation”, [0067]); and a control section (“link quality monitoring component 406”, [0061]) that controls to monitor a physical downlink control channel (PDCCH) (“the link quality monitoring component 406 can be configured to monitor the quality of a radio link established between the UE 400 and the network node 104 based on downlink transmissions received from the network device. In this regard, the link quality monitoring component 406 can be configured to determine link quality measurements (e.g., BLER values) based on at least some of the downlink transmissions and a hypothetical/reference PDCCH transmission”, [0061]) associated with a control resource set (CORESET) (“a UE attempts to blindly decode downlink control information. A UE 
can employ one or more control channel resource sets (CORESETs)”, [0020]).
However, while Akoum teaches a terminal comprising a control section that controls to monitor a physical downlink control channel associated with a control resource set, Akoum lacks the teaching of the terminal wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal.   	
In an analogous art, RIFBFRP teaches a terminal (“UE”, page 2, Discussion on gNB response, line 7) wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal (“Furthermore the gNB response is agreed to be scrambled by or addressed to C-RNTI, which means the gNB response is UE-specific.  Hence, if UE receives an UE-specific control channel on the dedicated CORESET, UE could realize the beam failure recovery request is successfully received by gNB”, page 2, Discussion on gNB response, lines 7-10), in a period between transmission of the beam failure recovery request and reception of the response signal (“detection of gNB’s response for beam failure recovery request during a time window is supported”, page 1, RAN #89, line 4, and “after UE sends a beam failure recover request (BFRQ) to network, UE would start to monitor response to BFRQ from the network, which is called a gNB response.  UE would monitor the gNB response on a dedicated CORESET in a configured time window”, Discussion on gNB response, lines 1-3).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of the terminal wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal, as taught by RIFBFRP, and combine with Akoum in order to enable gNB to provide downlink channel assignment in case network requires triggering a quick downlink transmission due to the 
 	Regarding claim 12, Akoum, as modified by RIFBFRP teaches the terminal according to claim 11.  However, Akoum lacks the teaching wherein the control section controls to not monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period.  
	In an analogous art, RIFBFRP teaches the terminal wherein the control section controls to not monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period (“UE would monitor the gNB response on a dedicated CORESET in a configured time window”, “UE is configured a dedicated CORESET for gNB response monitoring”, “UE receives an UE-specific control channel on a dedicated CORESET”, page 2, Discussion on gNB response, lines 2-3, lines 5-6, and lines 8-10).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of the terminal wherein the control section controls to not monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period, as taught by RIFBFRP, and combine with Akoum in order to enable the UE to realize the beam failure recovery request is successfully received by gNB within the dedicated CORESET, as suggested by 
RIFBFRP (page 2, Discussion on gNB response, lines 7-10).  
 	Regarding claim 13, Akoum teaches a radio communication method for a terminal, comprising: transmitting a beam failure recovery request (“beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative UE transmits uplink signaling to indicate the beam failure as well as the alternative beams”, [0066]) via a physical random access channel (PRACH) (“The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, (particular the RACH procedure in some implementations”, [0068]); receiving a response signal to the beam failure recovery request (“the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation”, [0067]); and controlling to monitor a physical downlink control channel (PDCCH) associated with a control resource set (CORESET) (“the link quality monitoring component 406 can be configured to monitor the quality of a radio link established between the UE 400 and the network node 104 based on downlink transmissions received from the network device. In this regard, the link quality monitoring component 406 can be configured to determine link quality measurements (e.g., BLER values) based on at least some of the downlink transmissions and a hypothetical/reference PDCCH transmission”, [0061])associated with a control resource set (CORESET) (“a UE attempts to blindly decode downlink control information. A UE can employ one or more control channel resource sets (CORESETs)”, [0020]).
However, while Akoum teaches a method comprising controlling to monitor a 
physical downlink control channel associated with a control resource set, Akoum lacks the teaching of the method wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period 
 	In an analogous art, RIFBFRP teaches method wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal (“Furthermore the gNB response is agreed to be scrambled by or addressed to C-RNTI, which means the gNB response is UE-specific.  Hence, if UE receives an UE-specific control channel on the dedicated CORESET, UE could realize the beam failure recovery request is successfully received by gNB”, page 2, Discussion on gNB response, lines 7-10), in a period between transmission of the beam failure recovery request and reception of the response signal (“detection of gNB’s response for beam failure recovery request during a time window is supported”, page 1, RAN #89, line 4, and “after UE sends a beam failure recover request (BFRQ) to network, UE would start to monitor response to BFRQ from the network, which is called a gNB response.  UE would monitor the gNB response on a dedicated CORESET in a configured time window”, Discussion on gNB response, lines 1-3).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of the method wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal, as taught by RIFBFRP, and combine with Akoum in order to enable gNB to provide downlink channel assignment in case network requires triggering a quick downlink transmission due to the 

 	Regarding claim 14, Akoum teaches a base station (“network node 104”, [0061]) comprising: a receiving section (“Communication Connections 1150”, Fig. 11, and [0085], lines 1-5 wherein the network node 104 is illustrated by Fig. 11) that receives a beam failure recovery request (“beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs (including transmitter (Tx) and receiver (Rx) beams) that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams”, [0066]) via a physical random access channel (PRACH) (“The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, (particular the RACH procedure in some implementations”, [0068]); a transmitting section (“Communication Connections 1150”, Fig. 11, and [0085], lines 1-5 wherein the network node 104 is illustrated by Fig. 11) that transmits a response signal to the beam failure recovery request (“the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation”, [0067]); and a control section (“Processing Unit 1114”, Fig. 11, and [0085], lines 1-5 wherein the network node 104 is illustrated by Fig. 11) that controls transmission of information on monitoring of a physical downlink control channel (PDCCH) associated with a control resource set (CORESET) (“the network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control 
However, while Akoum teaches a base station comprising a control section that controls transmission of information on monitoring a physical downlink control channel associated with a control resource set, Akoum lacks the teaching of the terminal wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal.  
 	In an analogous art, RIFBFRP teaches a base station (“gNB”, page 2, Discussion on gNB response, line 10) wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal (“Furthermore the gNB response is agreed to be scrambled by or addressed to C-RNTI, which means the gNB response is UE-specific.  Hence, if UE receives an UE-specific control channel on the dedicated CORESET, UE could realize the beam failure recovery request is successfully received by gNB”, page 2, Discussion on gNB response, lines 7-10), in a period between transmission of the beam failure recovery request and reception of the response signal (“detection of gNB’s response for beam failure recovery request during a time window is supported”, page 1, RAN #89, line 4, and “after UE sends a beam failure recover request (BFRQ) to network, UE would start to monitor response to BFRQ from the network, which is called a gNB response.  UE would monitor the gNB response on a dedicated CORESET in a configured time window”, Discussion on gNB response, lines 1-3).  

Discussion on gNB response, lines 7-10).  
 	Regarding claim 15, Akoum teaches a base station (“network node 104”, [0061]) and a terminal (“UE”, [0066]), wherein the base station comprises: a first receiving section (“Communication Connections 1150”, Fig. 11, and [0085], lines 1-5 wherein the network node 104 is illustrated by Fig. 11) that receives a beam failure recovery request (“beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs (including transmitter (Tx) and receiver (Rx) beams) that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams”, [0066]) via a physical random access channel (PRACH) (“The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, (particular the RACH procedure in some implementations”, [0068]); a first transmitting section (“Communication Connections UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs (including transmitter (Tx) and receiver (Rx) beams) that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams”, [0066]) via a physical random access channel (PRACH) (“The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, (particular the RACH procedure in some implementations”, [0068]); a second receiving section (“communication component 402”, [0068]) that receives the response signal (“the UE 
However, while Akoum teaches a base station comprises a first control section that controls transmission of information on monitoring a physical downlink control channel associated with a control resource set, Akoum lacks the teaching of the terminal wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal; and the second control section on the terminal monitors the PDCCH in the period.  
 	In an analogous art, RIFBFRP teaches a base station (“gNB”, page 2, Discussion 
on gNB response, line 10) wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal (“Furthermore the gNB response is agreed to be scrambled by or addressed to C-RNTI, which means the gNB response is UE-specific.  Hence, if UE receives an UE-specific control channel on the dedicated CORESET, UE could realize the beam failure recovery request is successfully received by gNB”, page 2, Discussion on gNB response, lines 7-10), in a period between transmission of the beam failure recovery request and reception of the response signal (“detection of gNB’s response for beam failure recovery request during a time window is supported”, page 1, RAN #89, line 4, and “after UE sends a beam failure recover request (BFRQ) to network, UE would start to monitor response to BFRQ from the network, which is called a gNB response.  UE would monitor the gNB response on a dedicated CORESET in a configured time window”, Discussion on gNB response, lines 1-3); and the second control section on the terminal monitors the PDCCH in the period (“detection of gNB’s response for beam failure recovery request during a time window is supported”, page 1, RAN #89, line 4, and “after UE sends a beam failure recover request (BFRQ) to network, UE would start to monitor response to BFRQ from the network, which is called a gNB response.  UE would monitor the gNB response on a dedicated CORESET in a configured time window”, Discussion on gNB response, lines 1-3).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of the base station wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal, and the second control section on the terminal monitors the PDCCH, as taught by RIFBFRP, and combine with Akoum in order to enable gNB to provide downlink channel assignment in case network requires triggering a quick downlink transmission due to the downlink data loss caused by beam failure, as suggested by RIFBFRP (page 2, Discussion on gNB response, lines 7-10).  
 	
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to XIANG ZHANG whose telephone number is (571)270-7693.  

The Examiner can normally be reached on Monday-Thursday, 8AM-4PM.

	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s 

supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone number for 

the organization where this application or proceeding is assigned is 571-273-8300.
 	
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642